EXHIBIT (m)(4)(b) SCHEDULE A EATON VANCE GROWTH TRUST CLASS C DISTRIBUTION PLAN Effective: August 10, 2009 Name of Fund Adopting this Plan Date of Original Plan (Inception Date) Eaton Vance Greater China Growth Fund December 17, 1993/January 27, 1995 (January 30, 1995) Eaton Vance Global Growth Fund August 1, 1994/January 27, 1995 (January 30, 1995) Eaton Vance Multi-Cap Growth Fund November 10, 1995 Eaton Vance Worldwide Health Sciences Fund January 1, 1998 Eaton Vance-Atlanta Capital SMID-Cap Fund August 10, 2009
